DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      
Election/Restrictions
The Applicant’s election without traverse of claims 1 and 5 directed to Species I in the reply filed on 2/1/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (English Translation of WO2017141854) in view of Pan et al (Low complexity MIMO method based on matrix transformation for few-mode multi-core optical transmission system) in further view of Koebele et al (US Pat 9559782) in further view of Takahashi et al (US Pub 20170264365).

Regarding Claim 1, Ishikawa discloses a spatial optical communication receiver comprising: 
a pointing mirror to compensate for an angle shift of an optical signal (Fig 16, lines 24-32 page 16 where in a receiver 700 a pointing mirror (reflector) (i.e. at 40) compensates for an angle shift of an optical signal 50 (as also shown in Fig 13)); 
a focusing optical system to focus the optical signal from the pointing mirror (Fig 16, lines 1-3 page 17 where a focusing optical system 11 focuses the optical signal from the pointing mirror (reflector) (i.e. at 40));  
a multi-mode fiber to transmit the optical signal focused (Fig 16, lines 1-3 page 17 where a multi-mode fiber 20 transmits the optical signal focused);  
detectors to perform detection on optical signals from each single mode fiber (Fig 13, Fig 16, lines 19-25  page 11, lines 1-3 page 17 where detectors (e.g. at 33) perform detection on optical signals from each single mode fiber 32); 
a power monitor  to output a monitored value of power (Fig 16, lines 4-10 page 17 where a power monitor 70 outputs a monitored value of power), and an angle shift detector to output an angle shift signal indicating a value of the angle shift of the optical 
the pointing mirror updates a compensation angle correspondingly to the angle shift signal (Fig 16, lines 4-10 page 17 where the pointing mirror (reflector) (i.e. at 40) updates a compensation angle correspondingly to the angle shift signal).
Ishikawa fails to explicitly disclose the multi-mode fiber 20 being a multi-core fiber having a plurality of cores, and a splitter to output optical signals of each core transmitted by the multi-core fiber through different single mode fibers for each core.
However, Pan discloses   
a multi-mode fiber being a multi-core fiber having a plurality of cores (Fig 2, section “Demonstration and results” pages 239-240 where a multi-mode fiber (few mode FM fiber) is a multi-core fiber (multicore MC fiber) that has a plurality of cores (i.e. Core 1, Core 2, Core 3)), and  
a splitter to output optical signals of each core transmitted by the multi-core fiber through different single mode fibers for each core (Fig 2, section “Demonstration and results” pages 239-240 where a splitter (Fan Out/ Mode DeMux) outputs optical signals of each core transmitted by the multi-core fiber (multicore MC fiber) through different single mode fibers (i.e. corresponding to Rxs) for each core). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the receiver 700 as described in Ishikawa, with the teachings of the multi-mode fiber (few mode FM fiber) and splitter (Fan Out/ Mode DeMux) as described in Pan. The 
Ishikawa as modified by Pan fails to explicitly disclose the detectors (e.g. at 33) being coherent detectors that perform coherent detection, and a digital signal processor to decode digital signals of the signals subjected to the coherent detection, and wherein the digital signal processor includes an adaptive equalizer to perform multi-input and single-output equalization, a phase compensator to compensate for a phase of a signal from the adaptive equalizer, a decoder to decode the signal phase-compensated, 
However, Koebele discloses

a digital signal processor to decode digital signals of the signals subjected to the coherent detection (Fig 2, col 4 lines 58-60 where a digital signal processor 26 decode digital signals of the signals subjected to the coherent detection), and wherein the digital signal processor includes an adaptive equalizer to perform multi-input and single-output equalization, a phase compensator to compensate for a phase of a signal from the adaptive equalizer, a decoder to decode the signal phase-compensated (Fig 2, Fig 4, col 7 lines 41-67, col 8 lines 1-5 where the digital signal processor 26 (326) includes an adaptive equalizer 56 to perform multi-input and single-output equalization, a phase compensator 57 to compensate for a phase of a signal from the adaptive equalizer, a decoder 59 to decode the signal phase-compensated).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the receiver 700 as described in Ishikawa as modified by Pan, with the teachings of the detectors (251-254) and digital signal processor 26 (326) as described in Koebele. The motivation being is that as shown detectors (251-254) can be coherent detectors that perform coherent detection and a digital signal processor 26 (326) can decode digital signals of the signals subjected to the coherent detection and one of ordinary skill in the art can implement this concept into the receiver 700 as described in Ishikawa as modified by Pan and have the receiver 700 with detectors (i.e. at 33) that are coherent detectors that perform coherent detection and a digital signal processor 26 (326) that decodes digital signals of the signals subjected to the coherent detection i.e. as an 
Ishikawa as modified by Pan and Koebele fails to explicitly disclose a telescope to focus an optical signal spatially propagated and outputting the optical signal collimated.
However, Takahashi discloses  
a telescope to focus an optical signal spatially propagated and outputs the optical signal collimated (Fig 1, paragraph [41] where a telescope 110 focuses an optical signal 101 spatially propagated and outputs the optical signal 101 collimated).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the receiver 700 as described in Ishikawa as modified by Pan and Koebele, with the teachings of the telescope 110 as described in Takahashi. The motivation being is that as shown a telescope 110 can focus an optical signal 101 spatially propagated and output the optical signal 101 collimated and one of ordinary skill in the art can implement this concept into the receiver 700 as described in Ishikawa as modified by Pan and Koebele and have the receiver 700 with a telescope 110 that focuses an optical signal 50 spatially propagated and outputs the optical signal 50 collimated i.e. as an alternative so as to add a light collecting technique in order to receive light being transmitted and which modification is a simple implementation of a known concept of a .   

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (English Translation of WO2017141854) in view of Pan et al (Low complexity MIMO method based on matrix transformation for few-mode multi-core optical transmission system) in further view of Koebele et al (US Pat 9559782) in further view of Takahashi et al (US Pub 20170264365) in further view of Jain et al (Few-mode multi-element fiber amplifier for mode division multiplexing).

Regarding Claim 5, Ishikawa as modified by Pan and Koebele and Takahashi fails to explicitly disclose the spatial optical communication receiver wherein a multi-core fiber amplifier is used instead of the multi-core fiber.
	However, Jain discloses
a multi-core fiber amplifier being used instead of a multi-core fiber (Fig 1, section 2 “Experimental Setup of 3M-MEFA” page 29033 where a multi-core fiber amplifier (i.e. a three-mode MEF amplifier) is used instead of a multi-core fiber). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the receiver 700 as described in Ishikawa as modified by Pan and Koebele and Takahashi, with the teachings of the multi-core fiber amplifier (i.e. a three-mode MEF amplifier) as described in Jain. The motivation being is that as shown a multi-core fiber amplifier (i.e. a three-mode MEF amplifier) can be used instead of a multi-core fiber and one of ordinary skill in the art can implement this concept into the receiver 700 as described in Ishikawa as modified by Pan and Koebele and Takahashi and have the receiver 700 with a multi-core fiber amplifier (i.e. a three-mode MEF amplifier) being used instead of the multi-core fiber (multicore MC fiber) i.e. as an alternative so as to 

Conclusion
The closest prior art considered pertinent to the application and not relied upon is the following:
	
Takahashi et al (US Pub 20170070289) Fig 2 teaches an spatial receiver 200 having a light collecting means 110, a multimode transmission medium 221, a mode converting means 222, a mode separating means 223, single mode fibers 230, a plurality of light receiving means 140, and a signal processing means 250.  

Woodward et al (US Pat 9322992) Fig 5 teaches a device 500 receiving spatial light and having a transformation device 540 that converts a multimode light into single mode lights and the converted light is received by detectors 558 and processors 556.

Segura et al (US Pub 20180041279) Fig 2 teaches a terminal 200 having a steering system 214 that adjust its position so as to reflect light from a lens 300 based on monitored values from detectors 228 and transceivers 205 that receive the light.



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636